People v Francan (2015 NY Slip Op 05203)





People v Francan


2015 NY Slip Op 05203


Decided on June 17, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2013-11489
 (Ind. No. 12-00391)

[*1]The People of the State of New York, respondent,
vJohn R. Francan, appellant.


The Bellantoni Law Firm, PLLC, Scarsdale, N.Y. (Amy L. Bellantoni of counsel), for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Adrienne M. Chapoulie, Laurie Sapakoff, and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Warhit, J.), rendered November 19, 2013, convicting him of driving while ability impaired, assault in the third degree, criminal mischief in the fourth degree, and failure to drive on the right half of the roadway, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the jury's verdict was inconsistent is unpreserved for appellate review, as defense counsel failed to object to the alleged inconsistency prior to the discharge of the jury (see People v Satloff, 56 NY2d 745, 746).
Viewing the evidence in the light most favorable to the prosecution, the evidence was sufficient to prove the defendant's guilt beyond a reasonable doubt (see People v Contes, 60 NY2d 620, 621). Moreover, upon our independent review pursuant to CPLR 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
MASTRO, J.P., CHAMBERS, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court